Exhibit 10.3
MONSTER WORLDWIDE, INC.
RESTRICTED STOCK UNIT AWARD
GRANT NOTICE
MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”), hereby notifies
[Participant Name] (the “Participant”) of a grant of Restricted Stock Units
(“RSUs”) by the Committee to the Participant on [Grant Date] (the “Grant Date”)
pursuant to the Company’s 2008 Equity Incentive Plan, as amended (the “Plan”),
upon the terms and conditions set forth in this Grant Notice and the Plan.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
1. Grant of RSUs. Subject to the terms and conditions of this Grant Notice and
the Plan, the Participant has been granted [Number of RSUs] RSUs. The RSUs shall
vest and payment in respect of such RSUs shall be made, if at all, in accordance
with Section 2 hereof.
2. Vesting.
(a) The RSUs granted to the Participant shall vest and payment in respect of
such number of RSUs shall be made as to the percentage of the RSUs indicated on
the dates specified below (each an “RSU Vesting Date”), provided that the
Participant has remained in the continuous employment of the Company or any of
its Affiliates from the Grant Date through and including each applicable RSU
Vesting Date:

              Incremental Percentage   Date   of Award Being Vested  
First Anniversary of Grant Date
    25 %
Second Anniversary of Grant Date
    25 %
Third Anniversary of Grant Date
    25 %
Fourth Anniversary of Grant Date
    25 %

Any fractional RSUs resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of RSUs
becoming vested on any specific RSU Vesting Date will cover only the full number
of RSUs determined by applying the relevant incremental percentage.
(b) In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date:
(i) the Participant dies, or
(ii) the Participant incurs a Disability,

 

 



--------------------------------------------------------------------------------



 



(such events are collectively referred to as “Acceleration Events”), then all
outstanding unvested RSUs shall immediately vest as of the date of the
applicable Acceleration Event, subject to Section 2(d) below.
(c) In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date a Change in Control shall
occur, then all outstanding unvested RSUs that have not been forfeited prior to
the date of such Change in Control shall vest on the date of such Change in
Control. In the event that the Change in Control occurs on a date prior to the
date that a Participant is determined to be Disabled for purposes of the Plan
and this Grant Notice, but the Committee, in its sole determination expects the
Participant to be Disabled at the end of the 9-month period referred to in
Section 4(a) of this Grant Notice, then all of the unvested RSUs of such
Participant, to the extent not previously forfeited, shall vest upon the date of
the Change in Control.
(d) In the event that any calendar date on which vesting is purportedly
scheduled pursuant to the terms of Sections 2(a), 2(b) or 2(c) above is not a
Business Day (as defined below), the vesting shall automatically be delayed
until the first Business Day following that calendar date. “Business Day” means
a date on which commercial banks in New York, New York are open for general
business.
(e) On or as soon as reasonably practicable following the applicable RSU Vesting
Date (but in no event later than the end of the calendar year in which such date
occurs), the Company shall deliver to the Participant’s account with the third
party administering the Company’s equity awards programs (currently Charles
Schwab) (the “Administrator”) one share of Common Stock with respect to each
whole RSU that vests on such date, subject to Sections 3 and 7 below. Upon such
delivery, all obligations of the Company with respect to each such RSU shall be
deemed satisfied in full. It is a condition to the Company’s obligation to
deliver any evidence of the shares of Common Stock to the Participant pursuant
to this Grant Notice that the Participant shall have opened an account with the
Administrator.
3. Certain Changes; Rights as a Stockholder. The number and class of shares of
Common Stock or other securities which are distributable to the Participant with
respect to any RSU covered by this Grant Notice shall be adjusted
proportionately or as otherwise appropriate to reflect any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
spin-off, split-off, split-up, recapitalization, capital reorganization,
reclassification of shares of Common Stock, merger or consolidation, or any like
capital adjustment, or the payment of any stock dividend, and/or to reflect a
change in the character or class of shares covered by the Plan arising from a
readjustment or recapitalization of the Company’s capital stock, in each case as
determined by the Committee. The Participant shall not have any rights to cash
dividends, voting rights or other rights of a stockholder with respect to the
RSUs covered by this Grant Notice until the Company delivers Common Stock to the
Participant’s account in accordance with Section 2(e).

 

2



--------------------------------------------------------------------------------



 



4. Definitions. The following term shall have the following meaning:
(a) “Disability” or “Disabled” means, notwithstanding any definition in the
Plan, that, in the determination of the Committee, the Participant is both
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and (ii) (x) in case the Participant is eligible for the long
term disability program offered to United States-based employees by the Company
or its Affiliates, the Participant has actually received long term disability
benefits for no less than 9 months or (y) in case the Participant is not
eligible for such long term disability program solely by virtue of not being
based in the United States, the Participant would have been eligible to receive
long term disability benefits for no less than 9 months but for the Participant
not being based in the United States. For purposes of Section 2(b) above, it is
understood that the Disability shall be deemed to be incurred on the last day of
the 9-month period contemplated in clause (ii) of the immediately preceding
sentence. In the event the Participant has met the condition set forth in clause
(i) of the first sentence of this definition but does not satisfy the condition
set forth in clause (ii) of this definition solely by reason of the
Participant’s death, then the provisions of such clause (ii) shall be deemed to
have been satisfied and for purposes of Section 2(b) above the Disability shall
be deemed to be incurred on the date of such death.
5. No Employment Rights; Termination of Employment. Nothing in this Grant Notice
shall give the Participant any right to continue in the employment of the
Company or any Affiliate, or to interfere in any way with the right of the
Company or any Affiliate to terminate the employment of the Participant. Except
as otherwise expressly provided in Sections 2(b) and 2(c) hereof, RSUs that are
not vested as of the date the Participant’s employment with the Company and its
Affiliates terminates or ceases for any reason or no reason, whether voluntary
or involuntary (including, without limitation, termination or cessation of
employment with or without cause or arising out of or in connection with a
reduction in force, sale or shutdown of certain operations, or otherwise), shall
immediately and automatically terminate and be forfeited in their entirety,
provided, however, that only for purposes of this Grant Notice the Participant’s
employment shall not be deemed terminated solely by virtue of the Participant’s
voluntary cessation of employment in circumstances that the Committee determines
are reasonably likely to result in a Disability for so long as the Committee
determines that the Participant continues to satisfy the conditions that would
ultimately lead to the Committee’s determination that the Participant has
incurred a Disability.
6. Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. A copy of the Plan
is available on the Company’s global Intranet Web site, currently located at
http://insideworldwide.com.
7. Withholding. In the event that prior to any applicable RSU Vesting Date
hereunder the Participant has not provided the Company with notice (which may be
by written notice or by an election made via the website operated by the
Administrator) (the “Payment Notice”) to the effect that the Participant will
provide the Company (or the Administrator on the Company’s behalf) payment of
the amount, if any, deemed necessary by the Company in its reasonable discretion
to enable the Company and its Affiliates to satisfy the minimum federal, foreign
or other tax withholding or similar obligations of the Company and its
Affiliates with respect to the shares of Common Stock vesting on such RSU
Vesting Date (and/or any other items which may be distributable to the
Participant on the RSU Vesting Date pursuant to Section 3 hereof), or in the
event the Participant provides the Payment Notice but does not deliver payment
of the appropriate amount to the Company (or the Administrator on the Company’s
behalf) by such RSU Vesting Date, then the Company shall satisfy the minimum
federal, foreign or other tax withholding or similar obligation of the Company
and its Affiliates with respect to such vesting by withholding the number of
whole shares of Common Stock (on and valued as of the RSU Vesting Date) (and/or
other items which may be distributable to the Participant on the RSU Vesting
Date pursuant to Section 3 hereof) sufficient to satisfy such minimum
withholding and other obligations.

 

3



--------------------------------------------------------------------------------



 



8. Notices. All notices or other communications to be given or delivered in
connection with this Grant Notice shall be either in electronic format or in
writing and shall be deemed to have been properly served if delivered
electronically, personally, by courier, or by certified or registered mail,
return receipt requested and first class postage prepaid, in the case of notices
to the Company, to the attention of Director of Human Resources, at the
Company’s offices at 5 Clock Tower Place, Suite 500, Maynard, MA 01754 and in
the case of notices to the Participant, to the Participant’s last known address
(as noted in the Participant’s personnel file) or such other addresses
(including any electronic email addresses) as the recipient party has specified
by prior notice to the sending party. All such notices and communications shall
be deemed received upon the actual delivery thereof in accordance with the
foregoing.
9. Binding Effect; Headings; Status. This Grant Notice shall be binding upon and
shall inure to the benefit of the Company, the Participant and their respective
successors and permitted assigns. The subject headings of Sections are included
for the purpose of convenience only and shall not affect the construction or
interpretation of any of the provisions of this Grant Notice. The Participant’s
rights under this Grant Notice, including, without limitation, rights to RSUs,
shall at all times that such rights exist represent a general obligation of the
Company. The Participant shall be a general creditor of the Company with respect
thereto and shall not have a secured or preferred position with respect thereto.
Nothing in this Grant Notice or the Plan shall be deemed to create an escrow,
trust, custodial account or fiduciary relationship of any kind.
10. Non-Assignability, Etc. The Participant’s rights under this Grant Notice,
including, without limitation, rights to RSUs, are not assignable or
transferable except upon the Participant’s death to a beneficiary designated by
the Participant in a written beneficiary designation filed with the Company or,
if no duly designated beneficiary shall survive the Participant, pursuant to the
Participant’s will and/or by the laws of descent and distribution. Any and all
such rights shall not be subject to anticipation, alienation, sale, transfer,
encumbrance except as otherwise expressly permitted herein.
11. Securities Laws; Insider Trading. The Committee may from time to time impose
any conditions on the RSUs and shares of Common Stock as it deems necessary or
advisable to ensure that the Plan, this Grant Notice and the issuance and resale
or any securities comply with all applicable securities laws, including without
limitation the Securities Act and Rule 16b-3 under the Exchange Act. Such
conditions may include, among other things, the requirement that certificates
for shares of Common Stock to be issued to the Participant hereunder contain a
restrictive legend in such form and substance as may be determined by the
Committee. Without limiting the foregoing, it is understood that Affiliates of
the Company may resell Common Stock only pursuant to an effective registration
statement under the Securities Act, pursuant to Rule 144 under the Securities
Act, or pursuant to another exemption from registration under the Securities
Act. The Participant understands and agrees that any and all transactions
involving shares of Common Stock or other securities of the Company must comply
with applicable laws, rules, regulations and policies, including but not limited
to the Company’s policy regarding insider trading, which policy, among other
things, prohibits transactions involving shares of Common Stock or other
securities of the Company by individuals who have material non-public
information relating to the Company.

 

4



--------------------------------------------------------------------------------



 



12. General. This Grant Notice shall be deemed to be an Award Agreement as
defined in the Plan. This Grant Notice shall be governed by and construed in
accordance with the laws of the State of New York (other than the conflict of
laws provisions thereof). This Grant Notice constitutes the entire understanding
of the legal obligations between the parties with respect to the subject matter
hereof and controls and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral with respect to its
subject matter, including but not limited to the provisions of any and all
employment agreements and offer letters (such as terms providing for
acceleration or other enhancement to restricted stock or other equity interests
in the event of the occurrence of specified events), except and only to the
extent of any rights of the Company or its Affiliates relating to Section 280G
of the Internal Revenue Code of 1986, as amended. The Participant should not
rely on any representation not set forth in this Grant Notice.
13. Amendment. This Grant Notice may be unilaterally amended by the Company
without Participant’s consent as provided in the Plan or to conform the Grant
Notice to any changes required by the Administrator or as a result of the change
of Administrator.

 

5